Cole, J.
The bond given by Ooe, as treasurer of Joint School District No. 1 of the towns of Edson and Sigel, bound him to pay over to the person or persons entitled thereto, all moneys which should come into his hands as treasurer. The complaint shows that the schoolhouse of this district is located in the town of Sigel, and that this town adopted the township system of school government under ch. 182, Laws of 1869, subsequent to Goe’s election as treasurer. This statute provides that the clerks of the several subdistricts, together with *106tlie clerks of those joint subdistricts tbe schoolhouses of 'which are situated within the town, shall constitute the town board of school ’directors; creates the board a corporation with power to sue and be sued; and vests in the board, in its corporate capacity, the title, care and custody of all schoolhouses, furniture and other property of all kinds belonging to the sub-districts therein. The act certainly constitutes the plaintiff in the action the legal successor of the district of which Coe was chosen treasurer.
But it is insisted by the counsel for the defendants, that the town board of school directors have no right to bring an action for the breach of Coe's bond. The complaint shows that he has money in his hands belonging to Joint District No. 1, which he refuses to pay over on demand. "While the facts show a violation of the conditions of the bond, it is claimed that the appellant had no authority to bring the action. ITad the school district system remained unchanged, the action on the bond would have to be brought in the name of Joint School District No. 1. Sec. 3.6, ch. 23, Tay. Stats. But the law providing for the township system of school government transfers to the town board of school directors the powers and duties of the school-district boards, and by necessary implication gives the former corporation the power to bring all actions in respect to the property of all kinds belonging to the sub-districts, including the right of prosecuting the treasurer’s bond. As to the correctness of this view, it seems to us there can be no reasonable doubt. Certainly the joint subdistrict has no right to maintain the action, as that right was conferred upon another corporation which had superseded it under the law.
But it is argued that the moneys in Cue’s hands were raised for the sole use and benefit of Joint School District No. 1, and that it cannot be taken away from that district without the consent of the inhabitants thereof. The treasurer is in no position to raise any question as to the proper disposition of *107this fund. He will liave diseliarged liis duty in respect to it when Re Ras paid it to tlie plaintiff, wliicli is lawfully entitled to its care and custody.
It follows from tRese views tRat tRe demurrer to tRe complaint was improperly sustained.
By the Gourt. — TRe order of tRe circuit court is reversed, and tRe cause is remanded for furtRer proceedings according to law.